Citation Nr: 0336309	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  98-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a skin disability, 
claimed as due to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in April 2001.


FINDINGS OF FACT

1.  Left shoulder disability has been shown to be causally 
related to the veteran's military service.

2.  A skin disability was not present during the veteran's 
military service and is not shown to be related to exposure 
to herbicides during service.


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder injury were incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

2.  A skin disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in October 2001 the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board concludes that the VCAA notification letter sent to 
the veteran was legally sufficient.  See Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, the 
October 2001 letter essentially notified the veteran that he 
had up to one year to submit the requested information and/or 
evidence (further clarified in the March 2003 supplemental 
statement of the case) in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, any deficiency of notice is 
moot in view of the Veterans Benefits Act of 2003, P.L. 108-
__, Section 701(H.R. 2297, December 16, 2003.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service, private and VA medical 
records.  Further, a VA examination that addressed the 
veteran's contentions in this case was scheduled for February 
2003.  The veteran has not referenced any unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of his claims.  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder which is proximately due to or the result of a 
service connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

I.  Left shoulder disability.

The veteran has indicated that he has had left shoulder pain 
ever since suffering an injury associated with an enemy 
rocket attack incident during service.  The left shoulder 
complaints and rendition of the injury have been confirmed by 
lay statements submitted in support of the veteran's claim.  
The Board notes that VA X-rays dated in April 1997 revealed 
arthritis of the left shoulder joints.

A November 1999 opinion from a private physician essentially 
attributed the veteran's left shoulder complaints to the 
aforementioned service injury, and an April 1997 VA examiner 
has attributed the veteran's left shoulder pain to his 
service-connected cervical spine disability.  Thus, whether 
on a direct or secondary basis, it appears that the veteran's 
left shoulder pain is related to his military service, and 
service connection for left shoulder arthritis is warranted.

II.  Skin disability.

The veteran is seeking entitlement to service connection for 
a skin disability that he contends he developed as a result 
of exposure to herbicides during his service in Vietnam.

Service medical records contain no complaints or treatment 
related to a skin disability.

With respect to the claim for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include the veteran's skin disability 
(diagnosed as dermatitis on a September 2000 VA medical 
record).  38 C.F.R. §§ 3.307, 3.309.  Further, the veteran 
has presented no competent medical evidence causally linking 
his dermatitis to exposure to Agent Orange in service.  
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  

The Board observes that in connection with the duty to assist 
the veteran, the veteran was scheduled to undergo a VA skin 
examination for the purpose of determining the nature and 
etiology of any skin disability that might be present.  The 
Board notes that the veteran failed to appear for the 
February 2003 skin examination, and has offered no good 
reason for the failure to so report.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

The Board notes the veteran's belief in a causal connection 
between his skin disability and his exposure to herbicides 
during his honorable service in Vietnam.  The Board has also 
reviewed the lay statement concerning the veteran's skin 
disability submitted in support of the veteran's skin claim.  
As the veteran and the authors of the lay statements are not 
medical experts, they are not competent to offer an opinion 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his skin disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determination for the veteran's 
service connection for a sin disability claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left shoulder injury is 
granted.

Service connection for a skin disability is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



